Cassoday, J.
The evidence appears to be sufficient to sustain the finding of the jury as to value of the goods left in the possession of the defendants after the seizure by the coroner in the action of replevin. The principal contention is that the plaintiff’s conduct was such as to estop her from claiming her exemptions; or, in other words, that she waived her exemptions. She had no occasion to claim her exemptions as against the chattel mortgagee, and her failure to do so cannot inure to the benefit of the defendants. *618Assuming the mortgage to have been void as to creditors, yet it was valid as to the plaintiff as one of the mortgagors'. The firm had the legal right to traverse the several attachments, and the fact that they did so in no way prejudiced the right of the plaintiff to her exemptions. At the time the firm property was seized on the several attachments against the firm, the partners had not severed their interests therein so as to entitle the plaintiff to her exemptions. They were each entitled to a reasonable time to so sever their interests and claim their exemptions after such seizure. Bong v. Parmentier, ante, p. 129, and cases there cited. In that case the firm made a voluntary assignment, but neither the assignment nor the inventory designated any specific property as claimed by the partners, or either of them, as exempt. The assignment vested the title to all the partnership property, absolutely and unconditionally in the assignee; and there was no attempt of the partners to sever their interests therein, nor to claim their respective exemptions therein, until more than ten weeks after the title had so become vested in the assignee. In the case at bar it appears from the undisputed evidence that the severance was made and the plaintiff demanded her exemptions only seventeen days after such seizure on the attachments, and before any transfer of the title to the property. After such demand, the executions were issued and the defendants levied upon the goods and sold the same, after a redemand for such exemptions, at their peril.
We must hold, upon the undisputed evidence, and as a matter of law, that the delay in making the demand for exemptions was not unreasonable. Nor is the plaintiff’s right of recovery defeated or prejudiced by the delay in commencing the action.
By the Court.— The judgment of the circuit court is affirmed.